Citation Nr: 0909283	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-18 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to June 
1952.  The Veteran died in June 2003.  The appellant is 
recognized by VA as the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In April 2007, the Board remanded this 
case for the appellant to be afforded a personal hearing.  

In March 2008, the appellant testified before the undersigned 
in Washington, D.C. via video conference from the RO.  


FINDINGS OF FACT

1.  The Veteran died due to metastatic carcinoma due to small 
cell lung carcinoma (SCLC) in June 2003.

2.  In October 2002, the Veteran had limited-stage small cell 
carcinoma of the lung which went untreated by VA until March 
2003; VA erred in judgment in failing to treat the limited-
stage small cell carcinoma in a timely manner which was the 
proximate cause of the Veteran's death.  


CONCLUSION OF LAW

The criteria for entitlement DIC under the provisions of 38 
U.S.C.A. § 1151 have been met.  38 U.S.C.A. § 1151 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
appellant's claim is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.

1151 Claim

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the appellant's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs. A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Upon careful consideration of the evidence of record, the 
Board finds that the evidence is in equipoise and the 
appellant's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361 is 
granted.

The record reflects that the Veteran was diagnosed as having 
lung cancer in early 1997.  In March 1997, he underwent a 
right upper lobectomy for adenocarcinoma.  

In October 2002, the Veteran underwent a chest x-ray which 
was compared to a May 2002 study.  It was noted that the 
Veteran had undergone a right thoracotomy and probable 
lobectomy.  There was a resection of the posterior aspect of 
the 6th rib.  The right hemidiaphragm was elevated and 
pleural thickening was present on the right.  Since the 
earlier study, two masses had developed.  One was present in 
the right hilum and measured approximately 3 centimeters in 
diameter.  A smaller mass was present adjacent to the most 
superior surgical clips beneath the thickened pleura at the 
right apex.  The left lung remained clear.  Pleural 
thickening was present bilaterally probably secondary to 
asbestos exposure.  The left diaphragm appeared normal.  No 
pleural fluid was seen.  

On March 18, 2003, the Veteran had another chest x-ray.  The 
impression was status post right thoracotomy with metallic 
surgical clips in the right mid-lung field.  The two lesions 
in the right lung had significantly enlarged since the prior 
October 2002 x-rays.  It was noted that it might be 
progressive recurrent malignancy.  There was pleural 
thickening about the lateral aspect of each lung field.  

An April 10, 2003 computerized tomography (CT) of the chest 
revealed, in pertinent part, interval development of a 
lobulated mass in the right upper lobe anterior segment that 
measured 4 x 7 x 3 centimeters.  The right lower lobe 
anterior basal segment mass was seen on a prior December 1996 
study.  This mass had increased in size and now measured 3 x 
3.5 x 3.5 centimeters.  These findings were consistent with 
the Veteran's history of small cell lung cancer.  

On April 21, 2003, the Veteran underwent a biopsy which 
revealed small cell undifferentiated carcinoma.  On April 29, 
2003, it was noted that the biopsy revealed SCLC.  

A May 2, 2003 bone scan revealed what appeared to be tumor 
invasion from the right upper lobe small cell lung cancer to 
the anterior portion of the right rib, number 1, or in the 
medial clavicle.  

During the first week of May 2003, the Veteran was evaluated 
for chemotherapy and radiation and it was determined that he 
would undergo a course of treatment.  Unfortunately, the 
Veteran died in mid-June 2003.  The Certificate of Death 
listed the immediate cause of death as metastatic cancer due 
to SCLC.  Hypertension and chronic obstructive pulmonary 
disease were listed as significant medical conditions not 
directly contributing to death.  

In correspondence of record and at her personal hearings in 
March 2005 (an RO hearing) and March 2008 (a Board hearing), 
the appellant contended that VA was at fault for the 
Veteran's death.  Specifically, the appellant indicated that 
after the Veteran's lung cancer was surgically removed in 
1997, they thought that he had been cured.  However, in March 
2003, they discovered a knot on his right shoulder.  When the 
prior October 2002 x-rays were reviewed, they were told that 
he needed to come back for biopsies and other procedures 
which revealed SCLC.  The appellant indicated that they were 
not told of the Veteran's lung lesions which were shown on 
the October 2002 x-rays, instead they had been told that the 
Veteran was cured.  The appellant stated that she felt that 
if they had been told in October 2002 of the cancer, he could 
have been treated, but instead he was misdiagnosed.  By 
March 2003, they were told that the cancer was inoperable.  
The appellant indicated that she did not even know that the 
cancer had spread to the bone until she read about the 
metastases on the death certificate.  

VA law and regulation require that the evidence must show 
that the additional disability is the result of VA hospital 
care, medical or surgical treatment and that the proximate 
cause of the additional disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

At the outset, the Board notes that the appellant as a lay 
person has not been shown to be capable of making medical 
conclusions; she is not competent in that regard.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Although she is 
competent to state what she observed, she does not have 
medical expertise.  See Layno.  Therefore, she cannot provide 
a competent opinion regarding diagnosis and causation.  The 
medical assessments in this case are not simple.  As such, 
her lay opinion alone is not competent.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Because this case presented complex medical and unresolved 
factual questions which the Board is precluded from reaching, 
the Board determined that a VA medical expert opinion was 
required.   See Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The claims file was forwarded a VA physician, specializing in 
hematology/oncology.  The VA physician performed an extensive 
and complete review and discussion of the medical records in 
the claims file.  As such, this opinion is the most probative 
evidence of record.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).

The physician explained that SCLC is an aggressive 
malignancy.  This typically presents as a large hilar mass 
and bulky mediastinal adenopathy.  Frequently, the physician 
explained, patients present with symptoms of widespread 
metastatic disease, such as weight loss, debility, bone pain, 
and neurologic compromise.  There is a 2 stage classification 
system which is typically used to definite the extensive 
disease: (1) Limited-stage is defined as disease confined to 
the ipsilateral hemithorax, which can safely be encompassed 
within a tolerable radiation field; (2) Extensive-stage 
disease is felt to be defined as disease beyond the 
ipsilateral hemithorax and may include malignant pleural 
pericardial effusion or hemagenous metastasis.  Approximately 
2/3rd of patients present with overt hematogenous metastasis 
which commonly involve the collateral lung, adrenal glands, 
liver, brain, bone, and bone marrow.

The physician further explained that all small cell carcinoma 
patients, even those with radiologically limited-stage small 
cell carcinoma, require systemic chemotherapy.  Staging 
provides a therapeutic guideline for chest radiotherapy, 
which is indicated essentially only for patients with 
limited-stage disease.  Bone scans are positive in up to 30 
percent of patients with abdominal pain.  Head or CT scans of 
the brain can identify CNS metastasis in 10-15 percent of 
patients diagnosed, of which approximately 30 percent are 
asymptomatic.  Due to the aggressive nature of small cell 
carcinoma, staging should not delay the onset of treatment by 
more than one week per the NCCN guideline; otherwise, many 
patients may become seriously ill in the interval, with a  
decline in their performance status.  

The physician noted that in the claims file, there was no 
statement as to the Veteran's performance status.  He was 
older than 70 years.  He was felt by the staging team to have 
limited-stage disease.  Thus, he was felt to be a candidate 
for treatment as limited-stage disease.

The physician indicated that for most patients, limited-stage 
disease in small cell and good performance status, 
recommended therapy consists of chemotherapy and concurrent 
thoracic radiotherapy.  For patients with extensive-stage 
disease, chemotherapy alone is the recommended treatment 
opinion.  The Veteran received chemotherapy with concurrent 
radiation therapy, indicating that he was being treated with 
curative intent.  The course was complicated by neutropenic 
fevers and apparently sepsis.  The Veteran died before he 
completed his course of therapy.  

The physician indicated that this made the determination as 
to the question "Was the proximate cause of the Veteran's 
death carelessness, negligence, lack of proper skill, error 
in judgment or similar instance of fault on the part of VA" 
very difficult to answer.  He stated that the median survival 
of small cell carcinoma of the lung untreated was in the 6-12 
month range.  The median survival of extensive-stage small 
cell carcinoma is in the 12-18  month range.  Accordingly, 
the time period which had lapsed between the presentation of 
chest x-ray abnormalities and the diagnosis of small cell 
carcinoma represented a relatively long period in the natural 
history of small cell carcinoma, approximately 5 months, in a 
disorder with a median survival of less than a year.  As the 
Veteran was viewed as having limited-stage disease on his 
presentation in March 2003, it was likely that he had 
limited-stage disease in October 2002 (2003 was typed in the 
report as a typographical error).  

The physician stated that the goal of therapy in limited-
stage small cell carcinoma is cure, although only the 
minority of patients is cured, about 20 percent. 

The physician reported that the additional of thoracic 
radiotherapy had improved the survival rate for patients with 
limited-stage small cell disease.  The physician discussed 
some medical data on that point.  The physician indicated 
that the data indicated that many of the patients with small 
cell carcinoma would eventually die of the disease. 
Nonetheless, this did not represent all patients with 
limited-stage small cell carcinoma.  In the Veteran's 
records, there was no clear statement about whether the 
carcinoma responded to therapy or not.  Accordingly, the 
physician was unable to assess whether the Veteran had a 
response to the first cycle of chemotherapy.  The cause of 
death was felt to be progressive small cell carcinoma.  This 
represented the small cell carcinoma present in October 2002.  

The physician stated that the remaining indefinable issue was 
whether the Veteran's performance status worsened between 
October 2002 and March 2003.  If the Veteran remained in good 
performance status with small cell carcinoma, he would have 
been a good candidate for therapy.  He indicated that it was 
clearly desirable to initiate therapy early rather than 
later.  Nonetheless, at both points in time, "strangely 
enough," it was felt that the Veteran had limited-stage 
small cell carcinoma.  Accordingly, this physician felt that 
the Veteran's chart was problematic in the sense that he 
thought that it was very difficult to understand the delay in 
the reporting of the new data, either from a radiologic point 
of view or from oncologic point of view, as this appeared to 
represent a new finding on x-ray and one would have suspected 
this would have been highlighted to his physician.  
Accordingly, he thought there was evidence of lack of closed-
loop system in the follow-up of the x-ray.  Nonetheless, he 
had limited-stage small cell carcinoma in October 2002 and 
March 2003.  Accordingly, treatment at the equivalent points 
in time would have been similar with chemoradiotherapy.  It 
was therefore difficult to state whether VA's failure to 
follow up on the chest x-ray contributed to his death as in 
either circumstance he had limited-stage small cell 
carcinoma.  However, the physician though it might have been 
desirable to treat the limited-stage small cell carcinoma 
early.  

With regard to the question of whether the Veteran's death 
was due to an event not reasonably foreseeable, the physician 
indicated that neutropenic fevers occur in all series of 
limited-stage small cell carcinoma; thus the risk of such was 
foreseeable.  

Thus, in sum, the medical expert left some questions not 
definitely resolved.  Based on the discussion contained 
therein, however, the Board finds that further development 
for additional clarification would likely not result in a 
more definitive answer as although the physician was 
qualified to make an assessment, he clearly indicated that 
the lack of a more definite answer was due, in part, to the 
actual factual evidence in this case which he termed as 
"problems" with the Veteran's medical chart.  Additional 
development would not resolve such factual issues as all 
records have been obtained.  

A review of the opinion essentially establishes that the 
Veteran had limited-stage small cell carcinoma.  The 
treatment for limited-stage small cell carcinoma is for a 
cure, although that is not always possible.  Nevertheless, 
there is a general 20 percent cure rate.  The evidence also 
shows that the Veteran had limited-stage small cell carcinoma 
in October 2002.  However, treatment was not started until 
March 2003.  The treatment would have been the same, 
regardless of when it started.  The Veteran expired due to 
foreseeable consequences of his disease and the treatment.  
The remaining question is whether VA was careless, negligent, 
lacked proper skill, made an error in judgment, or similar 
instance of fault in its care when it failed to treat the 
Veteran upon discovery of the limited-stage small cell 
carcinoma in October 2002, and if those actions/inactions 
caused the Veteran's death.  The expert indicated that due to 
the aggressive nature of small cell carcinoma, staging should 
not delay the onset of treatment by more than one week per 
the NCCN guideline; thus indicative that treatment should 
begin as soon as discovery of the carcinoma is made.  

At this juncture, the Board notes that, as explained by the 
VA expert, it is difficult to state if VA's failure to act on 
the October 2002 x-ray contributed to his death.  However, 
the VA expert indicated, throughout his report, that early 
treatment/intervention is desired in these cases and is the 
normal course of treatment as there is usually a very short 
amount of time between staging and commencement of treatment.  
However, it is speculative to assert that if the Veteran had 
received treatment in October 2002, he would have been cured.  
Death is reportedly not a certainty in these cases.  The VA 
expert essentially implied that his prospects would have been 
better, if the carcinoma was treated earlier.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the Board finds that the evidence sufficiently 
establishes that VA's failure to treat the Veteran's limited-
stage small cell carcinoma of the lung in October 2002 was an 
error in judgment.  From a full and extensive review of the 
VA expert's report, it is clear that early intervention is 
the normal course for treatment in these cases and VA did not 
engage in that normal and usual medical treatment course for 
the Veteran in October 2002.  With regard to whether VA's 
actions were the proximate cause of death, the Board finds 
that the evidence is in equipoise.  The VA expert could not 
completely answer this question and some degree of 
speculation would be required.  However, the evidence shows 
that the Veteran's treatment should have been curative in 
nature and was not timely undertaken as would be recommended.  
Thus, the Board finds that it is reasonable to conclude that 
the Veteran was placed in a less advantageous position for 
treatment 5 months later as time is of the essence in these 
situations, as essentially indicated by the VA expert.  While 
the VA expert could not be definitive, his opinion places the 
evidence in equipoise.  

Accordingly, the evidence is at least in equipoise and the 
Board concludes that entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1151 is warranted.


ORDER

DIC under the provisions of 38 U.S.C.A. § 1151 is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


